This cause is pending before the court upon the filing of findings of fact, conclusions of law, and recommendation by the Board of Commissioners on Grievances and Discipline and upon the briefs of the parties. On February 28, 2011, the court granted relator’s unopposed motion to strike the attachments to respondent’s answer brief. On March 3, 2011, respondent filed a motion to strike relator’s motion to strike attachments to respondent’s answer brief or to impose a new response date, which included a request to vacate the February 28, 2011 order.
Upon consideration of respondent’s motions, it is ordered that respondent’s motion to strike relator’s motion to strike is denied and respondent’s motion to impose a new response date is granted. Respondent’s response to relator’s motion to strike shall be filed on or before March 21, 2011. No *1431request for extension of this deadline is permitted. The court’s order granting relator’s motion to strike the attachments to respondent’s answer brief, dated February 28, 2011, is hereby vacated.